Citation Nr: 1016827	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for a lumbar strain.

2.  Entitlement to service connection for right shoulder 
impingement (right shoulder disability) as secondary to 
service-connected cervical spine trauma.

3.  Entitlement to service connection for left knee 
retropatellar pain syndrome (left knee disability) as 
secondary to service-connected right knee disability.

4.  Entitlement to service connection right hip arthralgia 
(right hip disability) as secondary to service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of service connection for a right shoulder 
disability, a left knee disability, and a right hip 
disability as secondary to service-connected disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's lumbar strain results in forward flexion no 
less than 50 degrees and does not result in ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent, 
for a lumbar strain, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service connection was established for a lumbar strain in an 
April 1982 rating decision and a noncompensable evaluation 
was assigned.  Currently, a 20 percent evaluation is in 
place.

Lumbosacral strain is evaluated under Diagnostic Code 5237 by 
application of a general rating formula for diseases and 
injuries of the spine and by application of a formula based 
on incapacitating episodes as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.........................................................100

Unfavorable ankylosis of the entire 
thoracolumbar spine.........................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine.......................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees;...or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees;...or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.........................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.)  For VA 
compensation purposes,...normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the...thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The Veteran underwent a VA examination of his spine in 
December 2006.  Range of motion was measured as 50 degrees of 
forward flexion, 20 degrees of extension, bilateral flexion 
of 20 degrees, and bilateral rotation of 20 degrees.  His 
combined range of motion of the thoracolumbar spine was 
measured at 150 degrees.  The examiner did not indicate any 
ankylosing in his examination report. 

In May 2008, the Veteran underwent another VA examination of 
his spine.  Range of motion was measured as 82 degrees of 
forward flexion, 30 degrees of extension, left lateral 
flexion at 24 degreees, right lateral flexion at 20 degrees, 
and bilateral rotation of 30 degrees.  His combined range of 
motion of the thoracolumbar spine was measured at 216 
degrees.  Again, the examiner did not indicate any ankylosing 
in his examination report, providing more evidence against 
this claim. 

These examinations are consistent with all post-service 
medical records, which also provide evidence against, 
overall, this claim.  Given this evidence and the absence of 
any diagnosis of ankylosis, a rating higher than 20 percent 
would not be appropriate.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Even though the 
December 2006 and May 2008 examinations contain reports that 
the Veteran experiences pain, such findings do not provide 
for a higher disability rating in this case.  The DeLuca 
factors go to additional loss of function caused by 
limitation of motion due to pain.  In both VA examination 
reports, the examiners indicated that upon repetitive forward 
flexion, extension, bilateral flexion, and bilateral rotation 
which tested for increased pain, weakness, fatigability, 
incoordination, and lack of range of motion, the Veteran 
exhibited the same range of motion and no increase in pain.  

In short, there is no additional loss of function caused by 
limitation of motion due to pain.  Therefore, application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a 
disability rating higher than 20 percent.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The Board now turns to whether extraschedular consideration 
is warranted in this case.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R.  § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from a lumbar strain.  There are no 
manifestations of the Veteran's lumbar strain that have not 
been contemplated by the rating schedule and an adequate 
evaluation was assigned based on evidence showing the 
symptomatology and/or disability.  There is simply nothing to 
indicate that the condition is worse than the VA examinations 
indicate. 

Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

Given the above, the Veteran's current disability picture 
more nearly approximates the criteria required for a 20 
percent rating disability.  Hence, the preponderance of the 
evidence is against assigning a rating higher than 20 percent 
disabling for the Veteran's lumbar strain based on the 
criteria for diseases and injuries of the spine found in the 
General Rating Formula.

The Board does not find evidence that the rating assigned for 
the Veteran's lumbar strain should be increased for any other 
separate period based on the facts found during the entire 
appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

As such, the claim must be denied.  The evidence in this case 
is not so evenly balanced as to allow application of the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in October 2004 and May 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The October 2004 and May 2008 notices did not provide any 
information concerning the effective dates that could be 
assigned should service connection be granted.  See Dingess, 
supra.  However, since this decision affirms the RO's denial 
of a higher evaluation for the Veteran's service-connected 
lumbar strain, the Veteran is not prejudiced by the failure 
to provide him that further information.  That is, as the 
Board finds that an increased rating is not warranted for the 
claim at issue on this appeal, no effective dates will be 
assigned and any questions as to such assignments are 
rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for a lumbar strain is denied.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the delay, a remand is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, a notice compliant letter addressing the requirements 
in Dingess was not sent to the Veteran.  Upon remand, a 
letter should be sent to the Veteran in compliance with 
Dingess.

The Veteran underwent a VA examination of his right shoulder, 
left knee, and right hip in January 2005.  There, the Veteran 
was diagnosed with right shoulder impingement, retropatellar 
pain syndrome with chondromalacia of the left knee, and 
arthralgia of the right hip.

The examiner opined as to the relationship between the 
Veteran's left knee disability and his service-connected 
right knee.  The examiner stated the left knee condition "is 
not due to the right knee problems, unless we incriminate the 
right knee because weakness in the right lower extremity may 
have contributed to the two falls."  

At first inspection, it appears that the examiner is 
concluding that the left knee condition is not secondary to 
his service-connected right knee.  However, in the same 
sentence, the examiner attributes a weakened right lower 
extremity as the cause for the Veteran's falls, suggesting 
that there is a relationship between the Veteran's right knee 
condition and his current weakness.  

The January 2005 examiner also provided a medical opinion as 
to the Veteran's right hip disability.  He opined that the 
right hip condition is "not caused by the right knee 
condition, but weight shifting causes aggravation."  

Again, this opinion offers a seemingly contradictory 
conclusion with the examiner stating that the right hip 
condition is not secondary to the right knee disability but 
suggesting that the weight shifting could have aggravated the 
right hip condition.

The examiner also opined that, with respect to the Veteran's 
right shoulder disability, it is "not caused by the cervical 
spine condition."  He continues by stating that imaging 
studies indicate both shoulders show no intra-articular 
pathology and therefore, the symptoms are likely due to para 
and peri-articular inflammation in the soft tissues including 
myositis and bursitis.  

These opinions regarding secondary service connection for the 
Veteran's right shoulder, left knee, and right hip 
disabilities are somewhat unclear, and are inadequate for the 
purpose of determining whether secondary service connection 
is warranted.  Thus, in this regard, a medical opinion must 
support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  
Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In 
addition, once VA undertakes the effort to provide an 
examination in a service connection claim, it must provide an 
adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

Therefore, because the January 2005 VA examiner did not 
provide adequate rationales in support of his conclusions and 
they are indeed unclear, the Board finds that a remand is 
necessary in order to obtain adequate medical opinions.

Accordingly, the case is REMANDED for the following action:

1.	If possible, request that the medical 
professional who conducted the January 
2005 VA examination review the claims 
file and provide an addendum.  The 
claims file must be made available to, 
and be reviewed by, the examiner.  The 
examiner should note such review in the 
examination report (a second 
examination is not required).  

The examiner should render an opinion 
as to whether it is at least as 
likely as not (i.e., a probability of 
50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that: 

(a)	Any current right shoulder 
impingement (right shoulder 
disability) is secondary to the 
connected cervical spine trauma;
(b)	Any current left knee 
retropatellar pain syndrome (left 
knee disability) is secondary to 
the service-connected right knee 
disability;
(c)	Any current right hip 
arthralgia (right hip disability) 
is secondary to the service-
connected right knee disability.

A rationale must be provided for each 
opinion offered.  The issue of 
aggravation of these disabilities 
should also be addressed.  

If any opinion can not be reached 
without invoking processes relating 
to guesses or judgment based upon 
mere conjecture, the examiner should 
clearly and specifically so specify 
in the report and explain why this is 
so.

A detailed, clear, and concise 
rationale must be provided for each 
opinion offered.

If the January 2005 examiner is no 
longer available, request that a 
physician knowledgeable in orthopedic 
disabilities review the claims file and 
provide the opinions requested above.  
The claims file must be made available 
to, and be reviewed by, the examiner.  
The examiner should note such review in 
the examination report.  

2.	After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the appellant, 
he should be provided with a 
supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


